DETAILED ACTION
In view of the Appeal Brief filed on 12/29/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CARL G COLIN/            Supervisory Patent Examiner, Art Unit 2493                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 12/29/2020, with respect to the rejection(s) dated 12/22/2020 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action. This action is non-final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SZYSZKA et al. (US 20160105778 A1, hereinafter “Szyszka”) in view of Jabara et al. (US 20180227627 A1 hereinafter “Jabara”).
Regarding claim 1, Szyszka discloses an apparatus for facilitating two-part authentication, the apparatus comprising (Fig. 2 and Fig. 3): 
logic circuitry configured to receive the first part of the two-part authentication process, and receive a second part of the two-part authentication process (¶0044, At step 204, RNSS 102 receives an add-mobile-radio request 302 from mobile radio 104, and at step 206, RNSS 102 responsively sends to mobile radio 104 an add-mobile-radio response 304 that includes an add-mobile-radio authentication token; ¶0050, RNSS 102 may confirm that the add-mobile-radio authentication token included in the received add-mobile-radio authentication message 308 matches the add-mobile-radio authentication token included in add-mobile-radio response 304 sent by RNSS 102 at step 206),
In the statements quoted above, Szyszka discloses a process carried out by a radio-network switching system (RNSS) in Fig. 2. The first part of the authentication is implemented in step 206. RNSS 102 responsively sends to mobile radio 104 an add-mobile-radio response 304 that includes an add-mobile-radio authentication token (First part authentication, Emphasis Added). Second part of the authentication is implemented in step 208 (See below).
wherein the second part of the two-part authentication process comprises an indication that a communication was received from a particular radio over a particular talkgroup (¶0046, At step 208, RNSS 102 receives from mobile radio 110 an add-mobile-radio authentication message 308 that identifies mobile radio 110 and that includes the add-mobile radio authentication token sent by RNSS 102 at step 206. In at least one embodiment, mobile radio 110 received the add-mobile-radio authentication token from mobile radio 104. The add-mobile-radio authentication token may have been received by mobile radio 110 via a short-range communication protocol and while in close proximity to mobile radio 104 (illustrated in FIG. 3 as a short-range communication 306); ¶0049, At step 210, and in response to receiving add-mobile-radio authentication message 308 at step 208, RNSS 102 adds the identified mobile radio (i.e., mobile radio 110) to talkgroup 120); and 
In the statements quoted above, Szyszka discloses the second part of the authentication is implemented in step 208. Another mobile radio 110 transmits the add-mobile-radio authentication message 308 to RNSS 102 in step 208 (Second part authentication, Emphasis Added). The add-mobile-radio authentication message 308 includes the add-mobile radio authentication token (indication) at step 206 received from mobile radio 104 via a short-range communication 306. After successfully authenticating the message, mobile radio 110 is permitted to join talkgroup 120 (a particular radio over a particular talkgroup) in step 210. 
wherein the logic circuitry is configured to grant access to information based on the received first part and second part of the two-part authentication process (¶0049, At step 210, and in response to receiving add-mobile-radio authentication message 308 at step 208, RNSS 102 adds the identified mobile radio (i.e., mobile radio 110) to talkgroup 120).
Although Szyszka discloses a process carried out by a radio-network switching system (RNSS) using an add-mobile radio authentication token to permit mobile radios to join talkgroups maintained by an RNSS, it does not explicitly teach “a graphical user interface 
In a same field of endeavor, Jabara discloses a subsequent authentication of the UE (user equipment) utilizing a two-step authentication procedure. Jabara discloses providing a user name and password as part of the login procedure as the first authentication factor and sending a verification passcode to the UE 132 as the second authentication factor (¶0060). 
Jabara discloses a graphical user interface configured to receive a first part of a two-part authentication process and output the first part of the two-part authentication process (¶0001, This application is a continuation-in-part of U.S. patent application U.S. Pat. No. 7,970,351, issued Jun. 28, 2011; ¶0060, Subsequent authentication of the UE 132 utilizes a two-step authentication procedure. … FIG. 6A illustrates a screen display of the UE 132 with a login selection. The user provides a user name and password as part of the login procedure. Upon receipt of the user name and password, the hub may send a verification passcode to the UE 132 that must be entered within a predetermined period of time; ¶0064, In the second authentication factor, the hub 102 sends a verification message to the UE 132);
In the statements quoted above, Jabara is an application-in-part of US. Patent application U.S. Pat. No. 7,970,351, issued Jun. 28, 2011. According to the CROSS REFERENCE, U.S. Pat. No. 7,970,351 discloses that wireless service providers have included push-to talk (PTT) technology that allow group members to communicate with each other using PTT technology (See Col. 1, ln. 32-34). Jabara discloses UE (user equipment) having the two-step authentication procedure (two-part authentication process) for communication with a cellular network. Jabara discloses providing a user name and password as part of the login procedure as the first authentication factor (first part of a two-part authentication). The login procedure is executed on screen display (graphical user interface) of the UE 132 (user equipment) with a login selection.
because when the user equipment comes within range of the hub [or base station], the hub will recognize the user equipment because its data is already present in the database via the first authentication factor. Alternatively, the hub [or base station] automatically detects the presence of a new unauthenticated network appliance and initiates an authentication process [¶0064].  

Regarding claim 2, the combination of Szyszka and Jabara discloses all features of the method of claim 1 above. The combination discloses the apparatus of claim 1 further comprising: a network interface configured to output a user name and/or a radio identification (Jabara: ¶0028, The UE 132 works with the hub 102 to provide a secure connection to all of the network appliances 104 when the UE is in communication with the hub (network interface); ¶0060, The user provides a user name and password as part of the login procedure (user name)), causing network equipment to reprogram the radio to facilitate communication over a particular talkgroup (Szyszka: ¶0050, RNSS 102 adds mobile radio 110 to talkgroup 120 only if RNSS 102 determines that the compared authentication tokens are matching tokens).

Regarding claim 3, the combination of Szyszka and Jabara discloses all features of the method of claim 1 above. The combination discloses the apparatus of claim 1 wherein the first part of the two-part authentication process comprises a user name and a password (Jabara: ¶0060, The user provides a user name and password as part of the login procedure).

Regarding claim 4, the combination of Szyszka and Jabara discloses all features of the method of claim 1 above. The combination discloses the apparatus of claim 1 wherein the logic circuitry grants access when: a correct user-name/password combination has been received (Jabara: ¶0060,The user provides a user name and password as part of the login procedure); and a communication has been received by the particular radio over the particular talkgroup (Szyszka: ¶0049, At step 210, and in response to receiving add-mobile-radio authentication message 308 at step 208, RNSS 102 adds the identified mobile radio (i.e., mobile radio 110) to talkgroup 120).

Regarding claim 5, the combination of Szyszka and Jabara discloses all features of the method of claim 1 above. The combination discloses the apparatus of claim 1 wherein the second part of the two-part authentication process comprises receiving a passcode (Jabara: ¶0060, Upon receipt of the user name and password, the hub may send a verification passcode to the UE 132 that must be entered within a predetermined period of time).

Regarding claim 10, Szyszka discloses a system comprising (Fig. 2 and Fig. 3): 
network equipment configured to receive a radio identification, cause a radio associated with the radio identification to be reprogrammed to facilitate communication over a particular talkgroup, and received an indication that the radio has communicated over the particular talkgroup; and (¶0046, At step 208, RNSS 102 receives from mobile radio 110 an add-mobile-radio authentication message 308 that identifies mobile radio 110 and that includes the add-mobile radio authentication token sent by RNSS 102 at step 206; ¶0048, mobile radio 110 may have established an air-interface link with RNSS 102, and may have sent add-mobile-radio authentication message 308 (that included the add-mobile-radio authentication token) to RNSS 102 via the established air-interface link; ¶0049, At step 210, and in response to ; and
In the statements quoted above, Szyszka discloses that the mobile radio 110 may have established an air-interface link with RNSS 102 (network equipment) to send the add-mobile-radio authentication message 308 having the add-mobile radio authentication token at step 206. The radio-network switching system (RNSS) 102 receives the add-mobile-radio authentication message 308 that identifies mobile radio 110 in step 208 (received an indication). This message leads to step 210 to add the identified mobile radio to talkgroup 120 (reprogrammed to facilitate communication over a particular talkgroup) in response to receiving the add-mobile-radio authentication message 308.
wherein the computer is further configured to use an indication of the communication over the particular talkgroup as a second part of the two-part authentication process (¶0046, mobile radio 110 received the add-mobile-radio authentication token from mobile radio 104. The add-mobile-radio authentication token may have been received by mobile radio 110 via a short-range communication protocol and while in close proximity to mobile radio 104 (illustrated in FIG. 3 as a short-range communication 306); ¶0049, At step 210, and in response to receiving add-mobile-radio authentication message 308 at step 208, RNSS 102 adds the identified mobile radio (i.e., mobile radio 110) to talkgroup 120).
In the statements quoted above, Szyszka discloses the second part of the authentication is implemented in step 208. Another mobile radio 110 transmits the add-mobile-radio authentication message 308 to RNSS 102 in step 208 (Second part authentication including the indication, Emphasis Added). The add-mobile-radio authentication message 308 includes the add-mobile radio authentication token (indication) at step 206 received from mobile radio 104 via a short-range communication 306. After successfully authenticating the message, mobile radio 110 is permitted to join talkgroup 120 in step 210 (communication over the particular talkgroup).

In a same field of endeavor, Jabara discloses a subsequent authentication of the UE (user equipment) utilizing a two-step authentication procedure. Jabara discloses providing a user name and password as part of the login procedure as the first authentication factor and sending a verification passcode to the UE 132 as the second authentication factor (¶0060).
Jabara discloses a computer configured to receive a user name, receive a password, and use the user name and password as a first part of a two-part authentication process (¶0001, This application is a continuation-in-part of U.S. patent application U.S. Pat. No. 7,970,351, issued Jun. 28, 2011; ¶0060, Subsequent authentication of the UE 132 utilizes a two-step authentication procedure. … FIG. 6A illustrates a screen display of the UE 132 with a login selection. The user provides a user name and password as part of the login procedure. Upon receipt of the user name and password, the hub may send a verification passcode to the UE 132 that must be entered within a predetermined period of time; ¶0064, In the second authentication factor, the hub 102 sends a verification message to the UE 132); 
In the statements quoted above, Jabara is an application-in-part of US. Patent application U.S. Pat. No. 7,970,351, issued Jun. 28, 2011. According to the CROSS REFERENCE, U.S. Pat. No. 7,970,351 discloses that wireless service providers have included push-to talk (PTT) technology that allow group members to communicate with each other using PTT technology (See Col. 1, ln. 32-34). Jabara discloses the two-step authentication procedure (two-part authentication process) for communication with a cellular network. Jabara discloses first part of a two-part authentication). 
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Szyszka with the teachings of Jabara to include a computer receiving a user name, password, and use the user name and password as a first part of a two-part authentication process. One of ordinary skill in the art would have been motivated to make this modification because when the user equipment [or a computer] comes within range of the hub [or base station], the hub will recognize the user equipment because its data is already present in the database via the first authentication factor. Alternatively, the hub [or base station] automatically detects the presence of a new unauthenticated network appliance and initiates an authentication process [¶0064].  


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jabara et al. (US 20180227627 A1 hereinafter “Jabara”) in view of SZYSZKA et al. (US 20160105778 A1, hereinafter “Szyszka”).
Regarding claim 6, Jabara discloses a method comprising the steps of: 
receiving a user name associated with a user (¶0001, This application is a continuation-in-part of U.S. patent application U.S. Pat. No. 7,970,351, issued Jun. 28, 2011; ¶0060, Subsequent authentication of the UE 132 utilizes a two-step authentication procedure. … FIG. 6A illustrates a screen display of the UE 132 with a login selection. The user provides a user name and password as part of the login procedure. Upon receipt of the user name and password, the hub may send a verification passcode to the UE 132 that must be entered within a predetermined period of time);
using a fact that the radio has communicated over the particular talkgroup as a second part of a two-part authentication process (¶0041, If the command from the UE 132 .
In the statements quoted above, Jabara is an application-in-part of US. Patent application U.S. Pat. No. 7,970,351, issued Jun. 28, 2011. According to the CROSS REFERENCE, U.S. Pat. No. 7,970,351 discloses that wireless service providers have included push-to talk (PTT) technology that allow group members to communicate with each other using PTT technology (See Col. 1, ln. 32-34). Jabara discloses the two-step authentication procedure for communication with a cellular network. Jabara discloses providing a user name and password (receiving a user name) as part of the login procedure as the first authentication factor. Jabara also provides a previously authenticated UE (User equipment) case for the first authentication factor. When the UE 132 (radio) comes within range of the hub 102 (particular talkgroup), the hub will recognize the UE because its data is already present in the database 182. This is the first authentication factor.  In the second authentication factor, the hub 102 sends a verification message to the UE 132 (second part).
Although Jabara discloses sending a verification passcode to the UE 132 as the second authentication factor (second part of a two-part authentication process), it does not explicitly discloses, “receiving an indication that communication from a radio over a particular talkgroup has been received.” 
In a same field of endeavor, Szyszka discloses a two-steps authentication during a process carried out by a radio-network switching system (RNSS) in Fig. 2. The first part of the 
Szyszka discloses receiving an indication that communication from a radio over a particular talkgroup has been received (¶0046, At step 208, RNSS 102 receives from mobile radio 110 an add-mobile-radio authentication message 308 that identifies mobile radio 110 and that includes the add-mobile radio authentication token sent by RNSS 102 at step 206. In at least one embodiment, mobile radio 110 received the add-mobile-radio authentication token from mobile radio 104. The add-mobile-radio authentication token may have been received by mobile radio 110 via a short-range communication protocol and while in close proximity to mobile radio 104 (illustrated in FIG. 3 as a short-range communication 306); ¶0049, At step 210, and in response to receiving add-mobile-radio authentication message 308 at step 208, RNSS 102 adds the identified mobile radio (i.e., mobile radio 110) to talkgroup 120); and
In the statements quoted above, Szyszka discloses the second part of the authentication is implemented in step 208. Another mobile radio 110 transmits the add-mobile-radio authentication message 308 [received via as a short-range communication 306 with mobile radio 104] to RNSS 102 in step 208 (an indication that a communication was received from a particular radio over a particular talkgroup). After successfully authenticating the message, mobile radio 110 is permitted to join talkgroup 120 in step 210. 
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Szyszka with the teachings of Jabara to include an indication that communication from a radio over a particular talkgroup has been received. One of ordinary skill in the art would have been motivated to make this modification because a radio-network switching system (RNSS) [or base station, hub] adds mobile radio to talkgroup only if RNSS determines that the compared authentication tokens [or two-part authentication process] are matching tokens, so that RNSS adds the identified mobile radio to talkgroup [¶0050].

Regarding claim 8, the combination of Jabara and Szyszka discloses all features of the method of claim 6 above. The combination discloses the method of claim 6 further comprising the step of: receiving a password; and wherein the user name and password are used for a first part of the two-part authentication process (Jabara: ¶0060, The user provides a user name and password as part of the login procedure. Upon receipt of the user name and password, the hub may send a verification passcode to the UE 132 that must be entered within a predetermined period of time).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jabara et al. (US 20180227627 A1 hereinafter “Jabara”) in view of SZYSZKA et al. (US 20160105778 A1, hereinafter “Szyszka”) as applied to claim 6 above, and further in view of Nylund (US 20120200419 A1).
Regarding claim 7, the combination of Jabara and Szyszka discloses all features of the method of claim 6 above. However, it does not explicitly disclose, “reprogramming the radio to remove the ability to communicate over the particular talkgroup.”
In a same field of endeavor, Nylund discloses the method of claim 6 further comprising the steps of: reprogramming the radio to remove the ability to communicate over the particular talkgroup (¶0052, Each deregistration message can include a unit identifier identifying which communication device is removing itself from a talkgroup).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by the combination of Jabara and Szyszka with the teachings of Jabara to include reprogramming the radio to remove the ability to communicate over the particular talkgroup. One of ordinary skill in the art would have been motivated to make this modification because each deregistration message [or reprogramming the radio to remove the ability] can include a unit identifier identifying which communication device is removing itself from a talkgroup (¶0052).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jabara et al. (US 20180227627 A1 hereinafter “Jabara”) in view of SZYSZKA et al. (US 20160105778 A1, hereinafter “Szyszka”) as applied to claim 6 above, and further in view of CHANDLER et al.(US 20160183066 A1 hereinafter “Chandler”)
Regarding claim 9, the combination of Jabara and Szyszka discloses all features of the method of claim 6 above. However, it does not explicitly disclose, “the method of claim 6 wherein the particular talkgroup is changed over time.” 
In a same field of endeavor, Chandler discloses the method of claim 6 wherein the particular talkgroup is changed over time (¶0065, After the predetermined or selected period of time ends and communication device 150 transitions to another active talkgroup within the scanning process, display device 404 also may change to indicate the new talkgroup being monitored with indicator 412).
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by the combination of Szyszka and Jabara with the teachings of Chandler to include the particular talkgroup is changed over time. One of ordinary skill in the art would have been motivated to make this modification because communication device [or radio] cycles through each talkgroup or active talkgroup [or particular talkgroup is changed over time] that communication device is provisioned to access (¶0065).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over SZYSZKA et al. (US 20160105778 A1, hereinafter “Szyszka”) in view of Jabara et al. (US 20180227627 A1  as applied to claim 10 above, and further in view of Nylund (US 20120200419 A1)
Regarding claim 11, it is a system claim that corresponds to claim 7. Therefore, it is rejected for at least the same reasons as the method of claim 7.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SZYSZKA et al. (US 20160105778 A1, hereinafter “Szyszka”) in view of Jabara et al. (US 20180227627 A1 hereinafter “Jabara”) as applied to claim 10 above, and further in view of CHANDLER et al.(US 20160183066 A1 hereinafter “Chandler”)
Regarding claim 12, it is a system claim that corresponds to claim 9. Therefore, it is rejected for at least the same reasons as the method of claim 9.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493